Citation Nr: 0018383	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-05 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel
INTRODUCTION

The veteran had active military service from September 1942 
to September 1943, and from June 1944 to November 1944.

This matter arises from a February 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The case was referred to the Board of 
Veterans' Appeals (Board) for resolution and the veteran 
appeared before the undersigned Board Member for a video-
conference hearing in July 1999.


FINDINGS OF FACT

1.  The veteran worked in a coal mine immediately after 
separation from service, and worked in an automobile plant 
for 28 years after service. 

2.  There is no medical evidence to link the veteran's 
currently diagnosed hearing loss to military service.

3.  A private audiologist found that the veteran's tinnitus 
could have occurred as a result of noise ex


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded. 38 U.S.C.A. 
§ 5107 (West 1991).

2.  Tinnitus was incurred during military service.  
38 U.S.C.A. §§ 1101, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  In addition, 
service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, before proceeding to review the merits of the claim, 
the Board must first evaluate whether veteran has crossed the 
threshold of establishing a well-grounded claim for service 
connection.  In this regard, the veteran must submit evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is meritorious or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).  To 
satisfy the burden of establishing a well-grounded service 
connection claim, there must be: a medical diagnosis of a 
current disability; evidence of an incurrence or aggravation 
of a disease or injury in service, as shown through medical 
or, in certain circumstances, lay evidence; and medical 
evidence of a nexus between the in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence 
showing that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464 (1997). 

The veteran asserts that he developed hearing loss and 
tinnitus as a result of exposure to noise during service when 
an M1 backfired in his ear.  He maintains that he was 
hospitalized for 3 weeks as a result of this injury.  

The Board notes that the veteran's service medical records 
are unavailable, and presumed destroyed in a 1973 fire at the 
National Personnel Records Center.  Thus, the Board has a 
heightened obligation to explain the reasons and bases for 
its decision.  However, there is no less of a burden on the 
veteran to establish a well-grounded claim.  Russo v. Brown 9 
Vet. App. 46, 51 (1996).  

In the instant case, the veteran's records were not 
reconstructed, but the Surgeon General of the Army was able 
to recreate a record of hospital admissions with regard to 
the veteran.  The record shows that the veteran was admitted 
in September 1944 for chronic sinusitis.  There is no 
indication of further hospitalization.  

The Board also notes that although the veteran's military 
occupational specialty was that of rifleman, and he served 
during a period of war, he does not allege combat service, 
nor does the record reflect combat service.  Therefore, 
38 U.S.C.A. § 1154(b) is not for consideration.

I.  Bilateral Hearing Loss

Private medical records from January 1999 show that the 
veteran was diagnosed as having bilateral sensorineural 
hearing loss.  An evaluating audiologist reported that in 
light of the veteran's long history of noise exposure 
throughout his adult life, it was "impossible" to determine 
whether any current hearing loss was attributable to service.  
She further noted that the reported tinnitus "could have 
resulted from the reported incident."  

In reviewing the evidence of record, the Board concludes that 
the veteran has failed to cross the threshold of establishing 
a well-grounded claim for service connection for bilateral 
hearing loss.  While the Board presumes the truthfulness of 
the veteran's assertion that a gun backfired in his ear for 
the purposes of determining well groundedness (King v. Brown, 
5 Vet. App. 19, 21 (1993)), there is still no medical 
evidence of a diagnosed hearing loss during service, or 
medical evidence to link currently diagnosed hearing loss to 
service.  As noted previously, the veteran had significant 
noise exposure throughout his lifetime, in particular, 28 
years at an automobile factory.  Accordingly, the claim must 
be denied.

The Board is aware of no circumstance in this matter which 
would constitute notice to the VA that relevant evidence may 
exist or could be obtained, which, if true, would serve to 
render plausible the veteran's claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997).  Also, the Board views its 
discussion above sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection denied herein.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  

II.  Tinnitus

At the outset, the Board finds that the veteran's claim for 
service connection for tinnitus is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist him mandated by 38 U.S.C.A. § 5107(a).

The veteran testified that he has had bilateral tinnitus 
since his military service.  He reported that the ringing in 
both of his ears began right after the gun backfired in his 
ear on the firing range.  In January 1999, a private 
audiologist stated that the veteran's tinnitus, "could have 
resulted from the reported incident" of a gun misfiring 
during service.  

In reviewing the evidence of record, the Board finds that 
resolution of reasonable doubt is warranted in the veteran's 
favor.  While the Board acknowledges that the veteran has had 
significant noise exposure during the intervening years since 
service, the only medical evidence of record with regard to 
tinnitus is an opinion indicating that the condition could be 
a linked to service.  Therefore, mindful of the Board's 
heightened duty in the absence of service medical records, 
and in light of the audiologist's opinion, the Board 
concludes that entitlement to service connection for tinnitus 
is warranted.

ORDER

Entitlement to service connection for bilateral hearing loss 
and tinnitus is denied.

Service connection for tinnitus is granted, subject to the 
laws governing the award of monetary benefits.



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

